UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: February 28, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended February 28, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 1 20.22 15.24 — 4.11 20.22 103.20 — 40.52 Class B 2 20.50 15.36 — 3.99 20.50 104.33 — 39.24 Class C 2 24.50 15.59 — 3.99 24.50 106.33 — 39.24 Class I 26.94 16.95 — 5.22 26.94 118.76 — 53.75 Class R1 26.00 16.05 — 4.46 26.00 110.50 — 44.59 Class R2 26.32 15.47 — 3.78 26.32 105.32 — 36.81 Class R3 26.12 — — 11.39 26.12 — — 67.37 Class R4 26.66 — — 11.76 26.66 — — 70.03 Class R5 26.87 — — 12.06 26.87 — — 72.21 Class R6 27.00 17.03 — 5.42 27.00 119.52 — 56.19 Class 1 27.09 17.01 — 3.19 27.09 119.37 — 25.79 Class NAV 27.14 17.07 — 3.63 27.14 119.88 — 30.65 Index 1,† 19.78 18.14 — 5.61 19.78 130.16 — 58.59 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 6-30-14 for Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class R5 and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class 1 Class NAV Net (%) 1.58 2.30 2.30 1.17 1.90 1.65 1.80 1.40 1.20 1.04 1.08 1.03 Gross (%) 1.58 2.94 2.77 1.17 7.39 20.95 47.50 42.53 21.16 21.97 1.08 1.03 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect at least through 6-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800–225–5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses increase and results would have been less favorable. † Index is the MSCI EAFE Index. See the following page for footnotes. 6 International Core Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 7 9-16-05 $13,924 $13,924 $15,859 Class C 7 9-16-05 13,924 13,924 15,859 Class I 3 9-16-05 15,375 15,375 15,859 Class R1 3 9-16-05 14,459 14,459 15,859 Class R2 3 9-16-05 13,681 13,681 15,859 Class R3 3 5-22-09 16,737 16,737 17,598 Class R4 3 5-22-09 17,003 17,003 17,598 Class R5 3 5-22-09 17,221 17,221 17,598 Class R6 3 9-16-05 15,619 15,619 15,859 Class 1 3 11-6-06 12,579 12,579 12,613 Class NAV 3 8-29-06 13,065 13,065 13,203 MSCI EAFE Index (gross of foreign withholding tax on dividends) (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The index consists of 21 developed market country indexes. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 From 6-12-06. On 6-9-06, through a reorganization, the fund acquired all of the assets of the GMO International Disciplined Equity Fund (the predecessor fund). The predecessor fund offered its Class III shares, inception date 9-16-05, in exchange for Class A shares, which were first offered on 6-12-06. The predecessor fund’s Class III shares’ returns have been recalculated to reflect the gross fees and expenses of Class A shares. 2 Class B, Class C, Class I, and Class R1 shares were first offered on 6-12-06; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R6, and Class R2 shares, as applicable. 3 For certain types of investors, as described in the fund’s Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1, and Class NAV share prospectuses. 4 From 5-22-09. 5 From 11-6-06. 6 From 8-29-06. 7 The contingent deferred sales charge is not applicable. Annual report | International Core Fund 7 Management’s discussion of Fund performance By Grantham, Mayo, Van Otterloo & Co. LLC Stocks in developed markets outside the United States generated strong performance during the 12 months ended February 28, 2014. Key catalysts included the eurozone’s return to economic growth following a recession, Japan’s progress in reviving its long-stagnant economy, and the continuing economic recovery in the United Kingdom. When developed-market equities briefly retreated during the period, concerns about tighter monetary policy in the United States often played a large role. During the period, John Hancock International Core Fund’s Class A shares returned 26.56%, excluding sales charges, outpacing the 19.78% return of the fund’s benchmark, the MSCI EAFE Index. With respect to the three inputs for our quantitative investment process—momentum, intrinsic value, and quality—stocks that we ranked highly due to their momentum characteristics served to aid the fund’s performance, particularly during the early months of the period. Our stock selection in the United Kingdom was the most significant contributor to relative performance, as the fund’s U.K.-based holdings outperformed the U.K.-based component of the benchmark by a wide margin. Similarly, the fund’s positions in companies based in France significantly outperformed. The fund’s relative underweight exposure to Australian equities significantly aided performance, as this market posted negative returns during the period. At the individual security level, an overweight position in U.K.-based pharmaceutical company AstraZeneca PLC was the largest contributor to the fund’s relative performance. Among the fund’s French positions, the most significant contributors were energy company Total SA—the fund’s largest individual equity holding during the period—and automaker Peugeot SA. The most significant detractors among the fund’s individual holdings were positions in two Japanese stocks, petroleum refiner JX Holdings, Inc. and automaker Toyota Motor Corp. While JX Holdings declined in price, Toyota was a detractor because the fund had an underweight position early in the period, when the stock strongly outperformed the market. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 International Core Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on September 1, 2013, with the same investment held until February 28, 2014. Beginning Expenses paid Account value Ending value during period Annualized on 9-1-2013 on 2-28-2014 ended 2-28-2014 1 expense ratio Class A $1,000.00 $1,195.50 $8.00 1.47% Class B 1,000.00 1,190.70 12.49 2.30% Class C 1,000.00 1,190.70 12.49 2.30% Class I 1,000.00 1,197.30 6.27 1.15% Class R1 1,000.00 1,192.80 10.33 1.90% Class R2 1,000.00 1,194.60 8.98 1.65% Class R3 1,000.00 1,193.50 9.79 1.80% Class R4 1,000.00 1,196.20 7.68 1.41% Class R5 1,000.00 1,197.00 6.54 1.20% Class R6 1,000.00 1,197.60 6.16 1.13% Class 1 1,000.00 1,198.00 5.72 1.05% Class NAV 1,000.00 1,198.40 5.45 1.00% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | International Core Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on September 1, 2013, with the same investment held until February 28, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Beginning Expenses paid Account value Ending value during period Annualized on 9-1-2013 on 2-28-2014 ended 2-28-2014 1 expense ratio Class A $1,000.00 $1,017.50 $7.35 1.47% Class B 1,000.00 1,013.40 11.48 2.30% Class C 1,000.00 1,013.40 11.48 2.30% Class I 1,000.00 1,019.10 5.80 1.15% Class R1 1,000.00 1,015.40 9.49 1.90% Class R2 1,000.00 1,016.60 8.25 1.65% Class R3 1,000.00 1,015.90 9.00 1.80% Class R4 1,000.00 1,017.80 7.05 1.41% Class R5 1,000.00 1,018.80 6.01 1.20% Class R6 1,000.00 1,019.20 5.66 1.13% Class 1 1,000.00 1,019.60 5.26 1.05% Class NAV 1,000.00 1,019.80 5.01 1.00% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 International Core Fund | Annual report Portfolio summary Top 10 Holdings (23.7% of Net Assets on 2-28-14) Total SA 4.2% Telefonica SA 1.8% AstraZeneca PLC 3.0% Rio Tinto PLC 1.8% Royal Dutch Shell PLC, Class A 3.0% E.ON SE 1.5% BP PLC 3.0% Enel SpA 1.5% Banco Santander SA 2.6% Royal Dutch Shell PLC, Class B 1.3% Sector Composition Financials 18.4% Materials 7.5% Energy 15.3% Utilities 7.2% Consumer Discretionary 14.5% Consumer Staples 3.7% Industrials 10.5% Information Technology 3.4% Telecommunication Services 9.1% Short-Term Investments & Other 2.9% Health Care 7.5% Top 10 Countries United Kingdom 20.5% Netherlands 6.6% Japan 17.3% Italy 5.7% France 12.5% Australia 4.3% Germany 8.1% Hong Kong 2.5% Spain 7.8% Switzerland 2.4% 1 As a percentage of net assets on 2-28-14. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. Annual report | International Core Fund 11 Fund’s investments As of 2-28-14 Shares Value Common Stocks 96.5% (Cost $1,217,160,332) Australia 4.3% Arrium, Ltd. 2,312,745 3,198,384 BHP Billiton, Ltd. 392,853 13,474,299 BlueScope Steel, Ltd. (I) 729,748 4,020,331 Commonwealth Bank of Australia 59,546 3,977,112 CSL, Ltd. 32,443 2,095,136 Flight Centre Travel Group, Ltd. 25,957 1,206,461 Goodman Fielder, Ltd. 1,632,477 911,277 GPT Group 392,205 1,304,312 Investa Office Fund 338,076 967,597 JB Hi-Fi, Ltd. (L) 130,844 2,144,388 Macquarie Group, Ltd. 36,679 1,849,707 Mirvac Group 1,269,980 2,005,035 Myer Holdings, Ltd. (L) 487,035 1,142,762 National Australia Bank, Ltd. 244,274 7,596,660 Pacific Brands, Ltd. 715,097 358,581 QBE Insurance Group, Ltd. 346,369 3,981,763 Rio Tinto, Ltd. 111,043 6,634,016 Stockland 734,659 2,537,145 Tabcorp Holdings, Ltd. 506,897 1,607,521 Westpac Banking Corp. 139,277 4,179,978 Austria 0.4% OMV AG 83,243 3,782,616 Voestalpine AG 69,646 3,132,181 Belgium 1.0% Ageas 101,299 4,633,951 Belgacom SA 111,163 3,344,092 Delhaize Group SA 74,361 5,339,488 KBC Groep NV 31,586 1,997,559 Canada 0.8% BlackBerry, Ltd. (I)(L) 367,300 3,665,371 First Quantum Minerals, Ltd. 136,700 2,651,780 IGM Financial, Inc. 26 1,268 Magna International, Inc. 43,400 3,863,396 Methanex Corp. (L) 30,200 2,116,427 Sherritt International Corp. 113,900 314,760 12 International Core Fund | Annual report See notes to financial statements Shares Value China 0.1% Yangzijiang Shipbuilding Holdings, Ltd. 1,020,000 914,466 Denmark 0.6% Coloplast A/S, Class B 17,816 1,499,903 Pandora A/S 54,226 3,668,906 Vestas Wind Systems A/S (I) 107,160 3,859,976 Finland 1.3% Neste Oil OYJ (L) 76,618 1,640,268 Nokia OYJ (I) 1,839,882 14,004,611 Sampo OYJ, Class A 74,361 3,762,734 Tieto OYJ 21,985 557,885 France 12.5% Air France KLM (I) 374,285 5,141,285 Airbus Group NV 65,592 4,819,522 Alcatel-Lucent (I) 1,089,506 4,714,586 AXA SA 344,315 8,968,479 BNP Paribas SA 145,989 11,924,720 Bouygues SA 78,860 3,174,076 Carrefour SA 47,728 1,755,901 Cie Generale des Etablissements Michelin 23,815 2,894,961 Credit Agricole SA (I) 163,054 2,581,533 GDF Suez 451,664 11,566,618 Lagardere SCA 56,105 2,250,130 Orange SA 673,857 8,404,371 Peugeot SA (I)(L) 507,877 8,945,861 Publicis Groupe SA 38,873 3,689,250 Rallye SA 15,543 656,282 Renault SA 66,820 6,613,495 Safran SA 56,456 3,968,506 Sanofi 29,960 3,116,135 Societe Generale SA 266,904 17,710,746 Total SA 988,840 64,155,057 Valeo SA 30,232 4,228,931 Vivendi SA 273,492 7,798,798 Germany 7.5% Allianz SE 20,331 3,625,740 Aurubis AG (L) 54,649 3,036,114 Bayer AG 23,136 3,280,694 Continental AG 31,043 7,545,141 Daimler AG 195,816 18,216,166 Deutsche Lufthansa AG (I) 211,734 5,475,970 Deutsche Post AG 233,071 8,738,600 Deutsche Telekom AG 214,094 3,621,889 Duerr AG 37,083 3,094,414 E.ON SE 1,231,012 23,439,316 Leoni AG 49,076 3,710,679 Merck KGaA 11,447 2,009,008 Metro AG (I) 79,431 3,285,410 See notes to financial statements Annual report | International Core Fund 13 Shares Value Germany (continued) Muenchener Rueckversicherungs AG 18,506 $4,046,176 ProSiebenSat.1 Media AG 78,652 3,743,948 RWE AG 313,428 12,533,038 Salzgitter AG 36,495 1,538,728 Sky Deutschland AG (I) 238,235 2,490,408 Hong Kong 2.5% AIA Group, Ltd. 539,400 2,642,812 Cheung Kong Holdings, Ltd. 379,000 5,951,215 Esprit Holdings, Ltd. (I) 1,392,651 2,617,810 Galaxy Entertainment Group, Ltd. (I) 847,000 8,525,516 Melco International Development, Ltd. 417 1,497 Noble Group, Ltd. 2,224,000 1,809,546 Power Assets Holdings, Ltd. 207 1,732 Sun Hung Kai Properties, Ltd. 619,000 7,934,672 Swire Pacific, Ltd., Class A 214,500 2,413,765 Swire Properties, Ltd. 100 267 Wharf Holdings, Ltd. 202,000 1,416,197 Xinyi Glass Holdings Company, Ltd. 3,732,000 3,323,934 Yue Yuen Industrial Holdings, Ltd. 324,380 989,956 Ireland 0.3% Shire PLC 72,781 4,025,894 Isle of Man 0.1% Playtech PLC 97,819 1,337,002 Israel 0.4% Africa Israel Investments, Ltd. (I) 209,623 503,031 Bezeq The Israeli Telecommunication Corp., Ltd. 1,239,318 2,018,884 Partner Communications Company, Ltd. (I) 157,594 1,463,227 Teva Pharmaceutical Industries, Ltd. 54,712 2,732,677 Italy 5.7% A2A SpA 1,153,039 1,494,240 Azimut Holding SpA 90,618 3,020,392 Enel SpA 4,570,229 23,420,228 Eni SpA 585,936 14,066,332 Fiat SpA (I) 619,171 6,464,853 Finmeccanica SpA (I) 814,697 7,995,064 Intesa Sanpaolo SpA 2,311,609 7,149,661 Mediaset SpA (I) 752,572 4,314,258 Mediolanum SpA 285,157 2,627,591 Recordati SpA 60,435 1,115,408 Telecom Italia SpA 6,426,831 7,300,026 Telecom Italia SpA 4,260,935 3,730,565 UniCredit SpA 450,278 3,573,325 Japan 17.3% Adastria Holdings Company, Ltd. (L) 34,340 797,310 Alps Electric Company, Ltd. (I) 46 596 COLOPL, Inc. (I)(L) 103,200 2,977,996 CyberAgent, Inc. 79,000 3,480,323 14 International Core Fund | Annual report See notes to financial statements Shares Value Japan (continued) Daikyo, Inc. (L) 734,000 $1,622,636 Daito Trust Construction Company, Ltd. 57,900 5,396,268 Daiwa Securities Group, Inc. 423,000 3,828,014 Daiwabo Holdings Company, Ltd. 351,000 670,604 Dena Company, Ltd. (L) 314,561 6,819,587 DIC Corp. 517,000 1,423,975 Fuji Electric Company, Ltd. 398,000 1,829,631 Fuji Heavy Industries, Ltd. 248,916 6,756,719 Fuji Oil Company, Ltd. 44,500 603,195 Gree, Inc. (L) 489,300 5,429,964 Gunze, Ltd. 168,000 443,216 Hanwa Company, Ltd. 177,000 783,367 Haseko Corp. (I) 453,500 2,909,777 Hino Motors, Ltd. 149,000 2,211,220 Inpex Corp. 267,400 3,397,767 ITOCHU Corp. 731,300 9,113,393 JFE Holdings, Inc. 194,300 3,965,792 JX Holdings, Inc. 1,803,000 9,363,881 K’s Holdings Corp. 96,300 2,637,113 Kakaku.com, Inc. 131,000 2,187,623 Kao Corp. 83,650 2,880,416 Kawasaki Kisen Kaisha, Ltd. 1,833,000 4,161,645 KDDI Corp. 121,700 7,442,639 Keyence Corp. 7,600 3,272,758 Kinugawa Rubber Industrial Company, Ltd. 118,000 535,156 Kobe Steel, Ltd. (I) 1,176,000 1,611,021 Kohnan Shoji Company, Ltd. (L) 50,000 506,602 Konami Corp. 23 579 Kurimoto, Ltd. 103,000 242,945 Leopalace21 Corp. (I) 526,500 2,572,482 Marubeni Corp. 851,824 5,988,493 Mazda Motor Corp. (I) 1,196,000 5,776,692 Medipal Holdings Corp. 100,935 1,560,303 MEIJI Holdings Company, Ltd. 22,400 1,478,498 Mitsubishi Chemical Holdings Corp. 693,900 3,140,041 Mitsubishi Corp. 515,495 9,894,111 Mitsui & Company, Ltd. 454,000 6,998,765 Mitsui Engineering & Shipbuilding Company, Ltd. 637,000 1,319,989 Mitsui Mining & Smelting Company, Ltd. 617,000 1,624,185 Mitsui O.S.K. Lines, Ltd. 955,000 3,975,931 Murata Manufacturing Company, Ltd. 29,400 2,806,821 Namco Bandai Holdings, Inc. 68,600 1,538,531 Nidec Corp. 27,200 3,344,733 Nippon Light Metal Holdings Company, Ltd. 901,300 1,244,949 Nippon Paper Industries Company, Ltd. (L) 142,900 2,826,698 Nippon Telegraph & Telephone Corp. 129,000 7,262,580 Nippon Yusen KK 1,117,000 3,578,163 Nipro Corp. (L) 136,100 1,200,958 See notes to financial statements Annual report | International Core Fund 15 Shares Value Japan (continued) Nitori Holdings Company, Ltd. 51,900 $2,350,971 North Pacific Bank, Ltd. 133,200 502,896 NTT DOCOMO, Inc. 290,100 4,835,254 Orient Corp. (I)(L) 579,100 1,172,847 Osaka Gas Company, Ltd. 120 500 Panasonic Corp. 420,700 5,269,420 Pigeon Corp. 37,000 1,669,493 Resona Holdings, Inc. 1,583,900 8,275,337 Round One Corp. 196,600 1,501,838 Ryohin Keikaku Company, Ltd. 23,600 2,143,276 Sanix, Inc. (I)(L) 103,400 1,118,205 SoftBank Corp. 43,300 3,281,417 Sojitz Corp. 1,751,000 3,108,637 Sumitomo Corp. 661,700 8,753,476 Sumitomo Mitsui Company, Ltd. (I)(L) 1,405,500 1,512,043 Sumitomo Mitsui Trust Holdings, Inc. 375,000 1,759,190 Sumitomo Realty & Development Company, Ltd. 58,000 2,343,464 Taiheiyo Cement Corp. 575,000 2,030,700 Taisei Corp. 437,000 1,952,337 Takeda Pharmaceutical Company, Ltd. 76,889 3,695,045 The Daiei, Inc. (I) 181,158 561,821 Tokyo Electric Power Company, Inc. (I) 1,343,000 6,281,282 Tokyo Tatemono Company, Ltd. 234,000 1,911,261 Tokyotokeiba Company, Ltd. (L) 200,000 647,134 TonenGeneral Sekiyu KK 122,133 1,079,602 Tosoh Corp. 267,000 1,035,567 Toyota Motor Corp. 252,100 14,509,131 Toyota Tsusho Corp. 235,200 5,814,015 UNY Group Holdings Company, Ltd. (L) 274,500 1,633,615 Yamada Denki Company, Ltd. 1,208,800 4,013,926 Luxembourg 0.2% ArcelorMittal 172,593 2,710,352 Macau 0.5% Sands China, Ltd. 854,800 7,183,454 Netherlands 6.6% Aegon NV 614,591 5,540,271 Corbion NV 59,093 1,328,368 Delta Lloyd NV 55,292 1,575,052 ING Groep NV (I) 426,645 6,195,765 Koninklijke BAM Groep NV 250,508 1,488,616 Koninklijke KPN NV (I) 1,790,838 6,382,612 PostNL NV (I) 905,397 4,311,530 Royal Dutch Shell PLC, Class A 1,250,173 45,512,655 Royal Dutch Shell PLC, Class B 503,055 19,570,100 SNS REAAL NV (I) 69,009 0 Unilever NV 150,748 5,961,299 Wereldhave NV 22,389 1,920,590 16 International Core Fund | Annual report See notes to financial statements Shares Value New Zealand 0.4% Chorus, Ltd. (L) 403,451 516,386 Fletcher Building, Ltd. 328,645 2,598,739 Telecom Corp. of New Zealand, Ltd. 1,270,027 2,664,795 Norway 0.7% DNB ASA 86,249 1,561,209 Statoil ASA 214,142 5,648,215 TGS-NOPEC Geophysical Company ASA 81,568 2,569,377 Vard Holdings, Ltd. (I) 277,000 200,265 Yara International ASA 31,650 1,283,236 Portugal 0.5% EDP—Energias de Portugal SA 1,430,155 6,189,291 Portugal Telecom SGPS SA 221,345 991,095 Singapore 0.4% Ezion Holdings, Ltd. 533,000 947,610 Ezra Holdings, Ltd. 944,000 794,786 Golden Agri-Resources, Ltd. 11,076,000 4,855,327 Spain 7.8% ACS Actividades de Construccion y Servicios SA 116,885 4,192,792 Amadeus IT Holding SA, A Shares 83,466 3,665,410 Banco Bilbao Vizcaya Argentaria SA 1,016,219 12,554,882 Banco Santander SA 4,325,419 39,043,981 Distribuidora Internacional de Alimentacion SA 298,080 2,553,127 Enagas SA 87,327 2,537,243 Fomento de Construcciones y Contratas SA (I) 44,709 1,016,014 Gas Natural SDG SA 271,947 6,964,657 Iberdrola SA 1,677,585 11,111,384 Repsol SA 291,807 7,308,553 Telefonica SA 1,752,584 26,797,556 Sweden 0.7% Boliden AB 115,594 1,831,376 Investor AB, B Shares 114,916 4,088,922 NCC AB, B Shares 47,044 1,636,915 Swedbank AB, Class A 99,844 2,813,983 Switzerland 2.4% Actelion, Ltd. (I) 36,821 3,901,518 Givaudan SA (I) 996 1,560,431 Novartis AG 131,919 10,979,629 Roche Holding AG 34,673 10,675,816 Swiss Life Holding AG (I) 9,151 2,276,161 Swiss Re AG (I) 26,779 2,499,515 Zurich Insurance Group AG (I) 16,487 5,045,214 United Kingdom 20.5% Aberdeen Asset Management PLC 289,689 1,890,040 Admiral Group PLC 32,944 790,909 Anglo American PLC 176,623 4,510,893 Ashtead Group PLC 128,038 1,876,002 See notes to financial statements Annual report | International Core Fund 17 Shares Value United Kingdom (continued) ASOS PLC (I) 35,640 $4,146,171 Associated British Foods PLC 34,961 1,753,772 AstraZeneca PLC 671,845 45,670,166 Aviva PLC 378,601 3,010,082 BAE Systems PLC 1,500,185 10,297,593 Barclays PLC 1,295,048 5,455,477 BBA Aviation PLC (I) 71,543 402,584 BG Group PLC 406,830 7,401,755 BHP Billiton PLC 376,548 12,134,950 BP PLC 5,369,938 45,381,643 BT Group PLC 1,516,992 10,433,615 Bunzl PLC 85,868 2,260,157 Darty PLC 88,849 172,145 Dixons Retail PLC (I) 3,585,750 3,085,225 Drax Group PLC 186,521 2,517,384 easyJet PLC 102,635 2,951,744 GlaxoSmithKline PLC 394,801 11,058,229 Home Retail Group PLC 807,350 2,649,817 Imperial Tobacco Group PLC 88,853 3,624,281 ITV PLC 1,164,825 3,936,704 Lancashire Holdings, Ltd. 81,909 1,006,270 Lloyds Banking Group PLC (I) 11,681,662 16,132,401 Mondi PLC 89,080 1,633,485 Next PLC 61,449 6,927,127 Persimmon PLC (I) 65,449 1,583,418 Premier Foods PLC (I) 222,106 535,866 Prudential PLC 358,755 8,123,197 Reckitt Benckiser Group PLC 34,489 2,837,205 Reed Elsevier PLC 98,454 1,509,426 Rio Tinto PLC 464,794 26,651,599 Rolls-Royce Holdings PLC 240,841 4,024,859 SSE PLC 76,674 1,800,134 Standard Life PLC 253,649 1,655,118 Taylor Wimpey PLC 705,659 1,475,606 Tesco PLC 1,058,466 5,828,579 Thomas Cook Group PLC (I) 1,287,640 3,987,845 Trinity Mirror PLC (I) 163,704 625,040 Tullett Prebon PLC 133,425 748,360 Unilever PLC 158,556 6,484,945 Vodafone Group PLC 4,485,098 18,689,237 Whitbread PLC 28,828 2,163,533 WHSmith PLC 87,065 1,703,542 William Hill PLC 352,176 2,341,224 WPP PLC 242,079 5,302,085 United States 1.0% Valeant Pharmaceuticals International, Inc. (I) 39,900 5,695,470 Verizon Communications, Inc. 216,257 10,228,310 18 International Core Fund | Annual report See notes to financial statements Shares Value Preferred Securities 0.6% (Cost $6,898,621) Germany 0.6% Porsche Automobil Holding SE 59,367 6,235,544 Volkswagen AG 13,919 3,618,119 Yield (%) Shares Value Securities Lending Collateral 2.8% (Cost $42,100,209) John Hancock Collateral Investment Trust (W) 0.1432 (Y) 4,207,174 42,100,345 Short-Term Investments 2.4% (Cost $36,258,363) Money Market Funds 2.4% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 36,258,363 36,258,363 Total investments (Cost $1,302,417,525) † 102.3% Other assets and liabilities, net (2.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 2-28-14 (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 2-28-14. † At 2-28-14, the aggregate cost of investment securities for federal income tax purposes was $1,358,542,559. Net unrealized appreciation aggregated $192,967,818, of which $223,608,425 related to appreciated investment securities and $30,640,607 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 2-28-14: Financials 18.4% Energy 15.3% Consumer Discretionary 14.5% Industrials 10.5% Telecommunication Services 9.1% Health Care 7.5% Materials 7.5% Utilities 7.2% Consumer Staples 3.7% Information Technology 3.4% Short-Term Investments & Other 2.9% Total 100.0% See notes to financial statements Annual report | International Core Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,260,317,316) including $39,970,410 of securitiesloaned) $1,509,410,032 Investments in affiliated issuers, at value (Cost $42,100,209) 42,100,345 Total investments, at value (Cost $1,302,417,525) Foreign currency, at value (Cost $306,793) 307,111 Receivable for investmentssold 53,723 Receivable for fund sharessold 2,825,625 Receivable for forward foreign currency exchangecontracts 490,492 Dividends and interestreceivable 9,344,310 Receivable for securities lendingincome 104,343 Receivable due fromadvisor 7,089 Other receivables and prepaidexpenses 44,777 Totalassets Liabilities Due tocustodian 1,978,618 Payable for forward foreign currency exchangecontracts 2,480,372 Payable for fund sharesrepurchased 1,083,825 Payable upon return of securitiesloaned 42,063,426 Payable toaffiliates Accounting and legal servicesfees 24,024 Transfer agentfees 130,475 Distribution and servicefees 61 Trustees’fees 1,296 Other liabilities and accruedexpenses 474,252 Totalliabilities Netassets Net assets consistof Paid-incapital $1,433,155,511 Undistributed net investmentincome 19,791,794 Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (183,689,470) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 247,193,663 Netassets 20 International Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($109,373,238 ÷ 3,089,618shares) $35.40 Class B ($3,382,456 ÷ 95,903shares) 1 $35.27 Class C ($8,299,248 ÷ 235,314shares) 1 $35.27 Class I ($526,623,379 ÷ 14,827,278shares) $35.52 Class R1 ($418,545 ÷ 11,847shares) $35.33 Class R2 ($179,876 ÷ 5,063shares) $35.53 Class R3 ($168,187 ÷ 4,732.5shares) $35.54 Class R4 ($115,005 ÷ 3,239shares) $35.51 Class R5 ($119,166 ÷ 3,356shares) $35.51 Class R6 ($158,302 ÷ 4,451shares) $35.57 Class 1 ($44,460,621 ÷ 1,249,719shares) $35.58 Class NAV ($823,153,475 ÷ 23,157,658shares) $35.55 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $37.26 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | International Core Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 2-28-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $62,334,554 Securitieslending 2,216,494 Interest 201 Less foreign taxeswithheld (3,497,911) Total investmentincome Expenses Investment managementfees 11,849,236 Distribution and servicefees 385,922 Accounting and legal servicesfees 158,107 Transfer agentfees 682,745 Trustees’fees 49,752 State registrationfees 216,317 Printing andpostage 30,992 Professionalfees 133,449 Custodianfees 1,230,595 Registration and filingfees 45,667 Other 35,180 Totalexpenses Less expensereductions (170,382) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 99,092,532 Investments in affiliatedissuers (8,173) Futurescontracts 7,991,547 Foreign currencytransactions 803,262 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 172,068,179 Investments in affiliatedissuers 2,006 Futurescontracts 1,012,863 Translation of assets and liabilities in foreigncurrencies (2,306,598) Net realized and unrealizedgain Increase in net assets fromoperations 22 International Core Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 2-28-14 2-28-13 Increase (decrease) in netassets Fromoperations Net investmentincome $46,405,758 $40,352,982 Net realized gain(loss) 107,879,168 (58,781,704) Change in net unrealized appreciation(depreciation) 170,776,450 95,935,770 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,725,982) (2,647,541) ClassB (67,781) (81,696) ClassC (122,674) (110,204) ClassI (15,844,643) (18,793,937) ClassR1 (9,593) (8,398) ClassR2 (3,451) (3,287) ClassR3 (3,281) (1,054) ClassR4 (2,592) (1,317) ClassR5 (3,325) (2,763) ClassR6 (4,764) (3,906) Class1 (1,354,021) (1,358,914) ClassNAV (26,043,066) (21,987,219) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 1,139,580,902 1,585,775,142 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | International Core Fund 23 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.05 5 0.71 0.58 0.33 0.24 Net realized and unrealized gain (loss) oninvestments 6.52 1.31 (3.32) 5.09 7.59 Total from investmentoperations Lessdistributions From net investmentincome (0.98) (0.93) (0.39) (0.31) (0.52) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $109 $91 $374 $333 $225 Ratios (as a percentage of average net assets): Expenses beforereductions 1.46 1.58 1.58 1.61 1.95 4 Expenses net of feewaivers 1.46 1.58 1.58 1.60 1.66 4 Expenses net of fee waivers andcredits 1.46 1.58 1.58 1.60 1.62 4 Net investmentincome 3.27 5 2.66 2.05 1.21 0.94 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 5 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. CLASS B SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.73 5 0.42 0.44 0.18 0.17 Net realized and unrealized gain (loss) oninvestments 6.53 1.41 (3.34) 5.01 7.44 Total from investmentoperations Lessdistributions From net investmentincome (0.69) (0.74) (0.19) (0.11) (0.35) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $3 $3 $4 $5 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 2.64 2.94 2.49 2.36 3.07 4 Expenses net of feewaivers 2.30 2.30 2.30 2.30 2.36 4 Expenses net of fee waivers andcredits 2.30 2.30 2.30 2.30 2.33 4 Net investmentincome 2.28 5 1.56 1.58 0.65 0.69 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 5 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. 24 International Core Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.83 5 0.42 0.43 0.17 0.15 Net realized and unrealized gain (loss) oninvestments 6.43 1.41 (3.34) 5.03 7.46 Total from investmentoperations Lessdistributions From net investmentincome (0.69) (0.74) (0.19) (0.11) (0.35) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $8 $4 $4 $5 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 2.46 2.77 2.50 2.47 2.69 4 Expenses net of feewaivers 2.30 2.30 2.30 2.30 2.36 4 Expenses net of fee waivers andcredits 2.30 2.30 2.30 2.30 2.33 4 Net investmentincome 2.59 5 1.54 1.53 0.62 0.60 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 5 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. CLASS I SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.10 3 0.68 0.72 0.45 0.35 Net realized and unrealized gain (loss) oninvestments 6.60 1.49 (3.36) 5.12 7.63 Total from investmentoperations Lessdistributions From net investmentincome (1.08) (1.05) (0.52) (0.43) (0.63) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $527 $392 $411 $291 $84 Ratios (as a percentage of average net assets): Expenses beforereductions 1.15 1.17 1.16 1.12 1.06 Expenses net of fee waivers andcredits 1.15 1.17 1.16 1.12 1.06 Net investmentincome 3.42 3 2.49 2.54 1.61 1.34 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. See notes to financial statements Annual report | International Core Fund 25 CLASS R1 SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.85 5 0.51 0.53 0.24 0.23 Net realized and unrealized gain (loss) oninvestments 6.56 1.43 (3.33) 5.06 7.50 Total from investmentoperations Lessdistributions From net investmentincome (0.83) (0.85) (0.31) (0.20) (0.42) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) — 3 — 3 — 3 — 3 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 5.71 7.16 7.37 6.88 8.85 4 Expenses net of fee waivers andcredits 1.90 1.90 1.90 1.92 1.92 4 Net investmentincome 2.67 5 1.87 1.88 0.90 0.92 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 5 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. CLASS R2 SHARES Periodended 2-28-14 2-28-13 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.94 5 0.59 Net realized and unrealized gain oninvestments 6.60 1.43 Total from investmentoperations Lessdistributions From net investmentincome (0.92) (0.91) Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 15.89 20.70 Expenses net of fee waivers andcredits 1.65 1.65 Net investmentincome 2.94 5 2.16 Portfolio turnover (%) 47 53 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Less than $500,000. 5 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. 26 International Core Fund | Annual report See notes to financial statements CLASS R3 SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.09 8 0.53 0.57 0.29 0.02 Net realized and unrealized gain (loss) oninvestments 6.40 1.46 (3.38) 5.08 2.90 Total from investmentoperations Lessdistributions From net investmentincome (0.87) (0.87) (0.33) (0.23) (0.45) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 18.96 47.36 45.66 44.55 10.97 6 Expenses net of fee waivers andcredits 1.80 1.80 1.80 1.83 1.91 6 Net investmentincome 3.36 8 1.93 2.01 1.05 0.10 6 Portfolio turnover (%) 47 53 42 39 44 7 1 The inception date for Class R3 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 3-1-09 to 2-28-10. 8 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. CLASS R4 SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.99 8 0.64 0.65 0.37 0.08 Net realized and unrealized gain (loss) oninvestments 6.63 1.44 (3.38) 5.08 2.91 Total from investmentoperations Lessdistributions From net investmentincome (1.00) (0.98) (0.42) (0.31) (0.52) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 21.10 42.45 42.74 44.22 10.71 6 Expenses net of fee waivers andcredits 1.40 1.43 1.50 1.53 1.61 6 Net investmentincome 3.05 8 2.34 2.29 1.34 0.40 6 Portfolio turnover (%) 47 53 42 39 44 7 1 The inception date for Class R4 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 3-1-09 to 2-28-10. 8 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. See notes to financial statements Annual report | International Core Fund 27 CLASS R5 SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.11 8 0.70 0.73 0.44 0.14 Net realized and unrealized gain (loss) oninvestments 6.57 1.45 (3.38) 5.10 2.91 Total from investmentoperations Lessdistributions From net investmentincome (1.07) (1.03) (0.51) (0.39) (0.59) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 16.15 21.14 20.87 31.41 10.50 6 Expenses net of fee waivers andcredits 1.20 1.20 1.20 1.22 1.31 6 Net investmentincome 3.45 8 2.57 2.58 1.58 0.70 6 Portfolio turnover (%) 47 53 42 39 44 7 1 The inception date for Class R5 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 3-1-09 to 2-28-10. 8 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. CLASS R6 SHARES Periodended 2-28-14 2-28-13 2-29-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.13 8 0.73 0.26 Net realized and unrealized gain oninvestments 6.60 1.45 0.10 Total from investmentoperations Lessdistributions From net investmentincome (1.10) (1.06) (0.54) Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 14.17 21.97 16.83 6 Expenses net of fee waivers andcredits 1.12 1.12 1.12 6 Net investmentincome 3.50 8 2.66 1.98 6 Portfolio turnover (%) 47 53 42 7 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 3-1-11 to 2-29-12. 8 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. 28 International Core Fund | Annual report See notes to financial statements CLASS 1 SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.14 4 0.75 0.79 0.50 0.46 Net realized and unrealized gain (loss) oninvestments 6.61 1.44 (3.41) 5.09 7.54 Total from investmentoperations Lessdistributions From net investmentincome (1.11) (1.07) (0.55) (0.44) (0.64) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $44 $37 $39 $47 $44 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 1.08 1.07 1.07 1.08 3 Expenses net of fee waivers andcredits 1.06 1.08 1.07 1.07 1.07 3 Net investmentincome 3.53 4 2.76 2.76 1.83 1.83 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. CLASS NAV SHARES Periodended 2-28-14 2-28-13 2-29-12 2-28-11 2-28-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.14 4 0.82 0.81 0.51 0.49 Net realized and unrealized gain (loss) oninvestments 6.62 1.38 (3.43) 5.10 7.51 Total from investmentoperations Lessdistributions From net investmentincome (1.13) (1.08) (0.56) (0.45) (0.65) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $823 $611 $753 $920 $800 Ratios (as a percentage of average net assets): Expenses beforereductions 1.01 1.03 1.02 1.02 1.04 3 Expenses net of fee waivers andcredits 1.00 1.03 1.02 1.02 1.02 3 Net investmentincome 3.54 4 3.03 2.84 1.87 1.99 Portfolio turnover (%) 47 53 42 39 44 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 4 Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to $0.24 and 0.77%, respectively. See notes to financial statements Annual report | International Core Fund 29 Notes to financial statements Note 1 — Organization John Hancock International Core Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek high total return. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
